DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 12 are entitled to a priority date of July 18, 2018.


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to incorporate an inlet fitting facilitating cleaning of the pump housing. 


Specification

The disclosure is objected to because of the following informalities: 

Page 3, Line 10: “ca” should be corrected to “can”.

Page 14, Lines 3 – 12 refer to an output end 11a and an input end 11b. However, it appears from Figures 4 – 5D that 11b is the input end and 11a is he output end of the inlet fitting 11, i.e. the reverse of what is disclosed in the spec.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The spec does not mention a removable inner liner as recited in Claim 9. Since the claims are part of the original disclosure, this is not a 112a rejection. However, the spec does need to provide antecedent basis for said inner liner. 

Appropriate correction is required.


Claim Objections

Claims 1 and 8 are objected to because of the following informalities:    

Claim 1, last feature, is grammatically incorrect. Examiner suggests amending to recite … the shape of the inlet fitting being such that a flow of medium into the housing through the inlet fitting in an inflow direction 

Claim 8 recites: a bypass fitting on the pump housing the downstream end the downstream end thereof and extending transversely from the housing axis. The claim repeats “the downstream end” and is also missing a word, such as “adjacent”. Examiner suggests amending to a bypass fitting on the pump housing adjacent the downstream end thereof and extending transversely from the housing axis.

Claim 10, Line 15: applicant left the numeral label (7) for the shaft seal. Though this is not technically a claim objection, since applicant removed all other numeral labels, this one should be removed too for consistency. 

Claim 11 recites a first bypass fitting on the pump housing has adjacent the downstream end and extending…, which is grammatically incorrect. Examiner suggests removing the word “has”. 

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 – 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 recites a removable inner liner in an outer wall of the inlet fitting and shaped to impart the component(s) of flow to the medium flowing in through the inlet fitting. It is unclear whether applicant intended for this liner to be on an outer wall, since the liner is not mentioned outside of the claims. Based solely on an understanding of the invention as disclosed in the spec, examiner believes 

Claim 10, Line 15 recites the medium, which lacks antecedent basis. Examiner suggests amending to a medium. 

Claim 11 is rejected by virtue of its dependence on Claim 10. 

Claim 12 recites the inlet fitting, the pump hosing, the stator, the shaft seal, the housing axis, and the upstream end, all of which lack antecedent basis due to removal of dependencies in the preliminary amendment. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6 – 8, and 10 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hantschk (DE 3818508). 

With regards to Claim 1:

Hantschk discloses a pump housing for an eccentric screw pump (Figures 1, 2), the housing comprising: a casing (casing 18, 22) extending along a housing axis (axis A), a connecting shaft (drive shaft 12) in the casing, a shaft seal (seal arrangement 16) at an upstream end of the casing and surrounding the connecting shaft, a stator (elastic lining 24) mounted at a downstream end of the casing, and a tubular inlet fitting (connection nozzle 42) for the housing, projecting transversely from the housing axis (as seen in Figure 1, 42 is transverse to axis A) for supplying a medium to be conveyed (“barrier fluid”, see English translation), the shape of the inlet fitting being such that a flow of medium into the housing through the inlet fitting in an inflow direction has a flow component directed radially outward from the housing axis and/or a flow component directed axially toward the first upstream end (see angle of nozzle 42 in Figure 2, as annotated below via flow component R1, and also Claim 1 of Hantschk: “a liquid which enters the intermediate shaft housing ( 18 ) through one of these two connecting pieces ( 42, 44) receives a swirl and in the direction of rotation of this swirl through the other of these two connecting pieces (44, 42) emerges”).


    PNG
    media_image1.png
    305
    339
    media_image1.png
    Greyscale

With regards to Claim 2:

the casing is essentially cylindrical at least adjacent the inlet fitting (see Figures 1 and 2, depicting a cylindrical casing 18, 22).

With regards to Claim 6:

Hantschk discloses the inlet fitting is offset tangentially to the axis of the casing (see inlet nozzle 42 in Figure 2 and the tangential relationship to casing 18).

With regards to Claim 7:

Hantschk discloses the pump housing is formed by two axially joined housing sections (18, 22, see Figure 1).

With regards to Claim 8:

Hantschk discloses a bypass fitting on the pump housing [adjacent] the downstream end thereof and extending transversely from the housing axis (see bypass line 50, adjacent downstream end of casing 22 and having connecting pieces 44, 46 that are transverse to axis A).

With regards to Claim 10:

an eccentric screw pump (Figures 1, 2) comprising: a pump casing (casing 18) extending along an axis (axis A) and having an upstream end (near connection 28) and a downstream end (near connection 30), a stator (elastic lining 24) connected to the downstream end, a rotor (rotor 26) in the stator, a coupling rod (intermediate shaft 20) in the pump housing, a drive (motor shown in dotted lines above flange 10, see English translation) having a shaft (shaft 12) connected to the coupling rod, a shaft seal (seal arrangement 16) provided on the pump housing and at upstream end, for sealing around the connecting shaft, and an inlet fitting (connection nozzle 42) opening into the casing adjacent the shaft seal so that the medium (“barrier fluid”, see English translation) flows into the casing through the fitting and then around the shaft seal and with a component of flow directed radially outward from the housing axis and/or a component of flow directed axially toward the upstream end (see angle of nozzle 42 in Figure 2, as annotated in the rejection of Claim 1 via flow component R1, and also Claim 1 of Hantschk: “a liquid which enters the intermediate shaft housing (18) through one of these two connecting pieces ( 42, 44) receives a swirl and in the direction of rotation of this swirl through the other of these two connecting pieces ( 44, 42) emerges”).

With regards to Claim 11:

Hantschk discloses a first bypass fitting (connection nozzle 44) on the pump housing adjacent the downstream end and extending transversely to the housing axis (as seen in Figure 1, transverse to axis A), a pressure fitting (connection nozzle 48) at an end of the stator opposite the pump housing, a second bypass fitting (connection nozzle 46) also extending transversely to the longitudinal axis of the housing from a downstream end of the stator (as seen in Figure 1, transverse to axis A), and a bypass conduit (bypass line 50) extending between the bypass fittings for moving the medium between the bypass fittings from the stator output to the stator input (see English translation).

With regards to Claim 12:

Hantschk discloses a method of cleaning an eccentric screw pump (see abstract: “cleaning in accordance with the CIP method [cleaning in place], the swell ensures that the cleaning liquid even reaches those parts which have up to now been particularly difficult to clean”) comprising the step of: a rotating rotor (rotor 26, Figure 1) pumping a cleaning medium (“barrier fluid”, see English translation) from the inlet fitting (inlet nozzle 42) through the pump housing (casing 18) and the stator (lining 24), producing flow of the medium around the shaft seal (sealing arrangement 16) with a component directed radially outward from the housing axis and/or a component directed axially toward the first upstream end (see angle of nozzle 42 in Figure 2, as annotated in the rejection of Claim 1 via flow component R1, and also Claim 1 of Hantschk: “a liquid which enters the intermediate shaft housing (18) through one of these two connecting pieces ( 42, 44) receives a swirl and in the direction of rotation of this swirl through the other . Note that as per English translation, “the rotor should rotate only slowly” during this cleaning in place method. In other words, the rotor does rotate during cleaning.


Claims 1, 3, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Backstrom (US 4637785).

With regards to Claim 1:

Backstrom discloses a pump housing for an eccentric screw pump (Figures 1, 2), the housing comprising: a casing (casing 22, 27) extending along a housing axis, a connecting shaft (shaft portion 17) in the casing, a shaft seal (joint 16 qualifies as a seal in that it surrounds the shaft portion 17) at an upstream end of the casing and surrounding the connecting shaft, a stator (stator 12) mounted at a downstream end of the casing, and a tubular inlet fitting (inlet nozzle 21) for the housing, projecting transversely from the housing axis (as seen in Figure 1, inlet 21 is transverse to longitudinal axis for shaft portion 17) for supplying a medium to be conveyed (fluid, see abstract), the shape of the inlet fitting being such that a flow of medium into the housing through the inlet fitting in an inflow direction has a flow component directed radially outward from the housing axis and/or a flow component directed axially toward the first upstream end (see angle of nozzle 21 in Figure 2, as annotated below via flow component R1).


    PNG
    media_image2.png
    440
    423
    media_image2.png
    Greyscale


With regards to Claim 3:

Backstrom discloses an inner cross-sectional area of the inlet fitting tapers at least partially toward the casing (see Figure 2, inlet 21 tapers from input to output since one side slants in and the other is vertical).

With regards to Claim 4:

an output cross-sectional area of the inlet fitting is smaller than an inlet cross-sectional area thereof (see annotated Figure 2 above, dimension of inlet input from the view of Figure 2 is larger than dimension of inlet output).

With regards to Claim 7:

Backstrom discloses the pump housing is formed by two axially joined housing sections (22, 27, see Figure 1).


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wangen Pumpen (hereafter “Wangen” – DE 29715797)

With regards to Claim 1:

Wangen discloses a pump housing for an eccentric screw pump (Figures 1, 2), the housing comprising: a casing (casing A) extending along a housing axis, a connecting shaft (Paragraph 5: “connection parts to the rotor/pump set or the drive shaft) in the casing, a shaft seal (Paragraph 5: “sealing area) at an upstream end of the casing and surrounding the connecting shaft, a stator (Paragraph 6 states that the depicted suction housing is for “progressing cavity pumps”, which inherently have a rotor and stator)) mounted at a downstream end of the casing, and a tubular inlet fitting (inlet nozzles C) for the housing, projecting transversely from the housing axis (as seen in Figure 2, nozzles C extend traverse to axis of casing A when viewed form the side) for supplying a medium to be conveyed (fluid, see Paragraphs 5, 6), the shape of the inlet fitting being such that a flow of medium into the housing through the inlet fitting in an inflow direction has a flow component directed radially outward from the housing axis and/or a flow component directed axially toward the first upstream end (see angle of nozzles C in Figure 1, as annotated below via flow component R2 – it is unclear which side of the casing the stator is connected to, but since the nozzles point in different directions, at least one the nozzles comprises a flow component directed axially toward the first upstream end).


    PNG
    media_image3.png
    291
    429
    media_image3.png
    Greyscale





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hantschk (DE 3818508) in view of Gruber (DE 19812154).

With regards to Claim 9:

Hantschk does not explicitly disclose a removable inner liner in an outer wall of the inlet fitting and shaped to impart the component(s) of flow to the medium flowing in through the inlet fitting. Gruber (Figure 1), teaches an eccentric screw pump (18) including a suction housing (1) with an inlet fitting (inlet nozzle 5). Gruber goes on to teach that the “mixing tube 1 including the inlet connection 5 can be provided with a lining 7 made of highly wear-resistant plastic” (see English translation). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify the system of Hantschk by including a lining in the inlet in order to yield the predictable result of improving wear characteristics of the inlet. It is noted that any liner placed in the inlet would conform to the shape of the inlet, thereby imparting the flow component described in the rejection of Claim 1. 


Allowable Subject Matter

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art does not teach or suggest the inlet fitting has an inner wall shaped to form a spiral flow passage, in conjunction with the flow component requirements of Claim 1. 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Armatec (DE 8212381) – see Figure 3, slight axially upstream angle to inlets 9, 11 in eccentric screw pump. 

Krupp (DE 370281C) – se Figures 3, 4, angle of inlet having a radially outward flow component. 

Lessmann et al. (US 2015/0118085) – see Figure 1 and external bypass line 2 directing fluid from downstream of stator to upstream of stator. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, January 20, 2022